Citation Nr: 0029056	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  97-29 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for service connection for a 
gastrointestinal disorder to include diverticulitis, stomach 
ulcers, and gastritis.

2.  Entitlement to an increased evaluation for PTSD currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	James Stanley, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from March 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision by the North 
Little Rock, Arkansas, regional office (RO) of the Department 
of Veterans' Affairs (VA).  

The record demonstrates that the RO determined that the 
veteran had submitted new and material evidence since a July 
1978 RO decision which denied service connection for an 
ulcer, and reopened the veteran's claim.  For jurisdictional 
reasons, the Board must re-decide this matter on appeal.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The veteran testified during a July 2000 videoconference 
conducted by the undersigned member of Board.

The issue of entitlement to an increased evaluation for PTSD 
currently evaluated as 30 percent disabling is dealt with in 
the REMAND section of this decision.


FINDINGS OF FACT

1.  In July 1978 the RO denied the veteran's claim for 
entitlement to service connection for a stomach ulcer.  The 
veteran did not appeal this decision.

2.  The evidence received subsequent to the unappealed July 
1978 rating decision is so significant that it must be 
considered to fairly decide the merits of the claim.

3.  The claim for service connection for a gastrointestinal 
disorder, to include diverticulitis, stomach ulcers, and 
gastritis is plausible.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the unappealed July 
1978 rating decision, in which service connection for a 
stomach ulcer was denied, is new and material, and serves to 
reopen the veteran's claim.  38 U.S.C.A. §§  5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The claim for service connection for a gastrointestinal 
disorder is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).  

The evidence of record at the time of the July 1978 rating 
action may be briefly summarized.  The service medical 
records (SMR's) show that the November 1967 entrance 
examination clinically evaluated the abdomen and viscera as 
normal.  The January 1966 report of medical history shows 
that the veteran indicated no history of frequent indigestion 
or stomach, liver or intestinal trouble.  

An undated report shows that the veteran was treated for 
complaints of epigastric pains for one day.  The pain was 
intermittent, and made worse with movement and deep 
breathing.  The previous night he had vomited one time and 
was nauseated all day.  The impression was possible 
gastritis.

The veteran was treated in November 1969 for stomach pain and 
a sore throat.  The veteran had been constipated for 2 days.  
He had a bloated stomach, which was relieved by antacids.  He 
had a one-month history of intermittent earaches.  The 
pertinent diagnosis was chronic dyspepsia.

The January 1970 separation examination shows that the 
abdomen and viscera were clinically evaluated as normal.  The 
January 1970 report of medical history shows that the veteran 
indicated a history of frequent indigestion as well as 
stomach, liver or intestinal trouble.  

In July 1978 the RO denied entitlement to service connection 
for a stomach ulcers.  At that time the RO found that the 
inservice medical records showed no evidence of stomach 
ulcers.  The veteran was notified of that decision and of his 
appellate rights.  He did not appeal the decision.  
Accordingly, the July 1978 decision is final.  38 U.S.C.A. § 
7105 (West 1991).  However, the veteran may reopen his claim 
by the submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156(a) (1999).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999).  

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  See Justus v. Principii, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The pertinent evidence received since the July 1978 decision 
includes VA and private medical records dated from 1985 to 
2000, which show treatment for various disabilities.  These 
records show that the veteran was treated at a private 
facility for gastrointestinal complaints in September 1991.  
An endoscopy was performed in September 1991.  The assessment 
was acute gastritis, channel ulcer, and diverticulum of the 
duodenum.  Subsequently he was treated intermittently at 
private facilities for various disorders, to include 
gastritis, duodenal ulcer, and duodenitis.  

In January 1997 a hearing at the RO was held.  The veteran 
testified that he did not have any problems pertaining to his 
gastrointestinal system, liver, stomach, bladder, or kidney 
prior to entering the service.  He described that while in 
Vietnam he was constipated all of the time regardless of how 
much fiber he ate.  He also vomited and coughed up blood.  
The veteran had blood come out of his rectum.  He had a 
bloating sensation, diarrhea, and pain in his abdominal area.  
The veteran testified that he sought out treatment for 
gastrointestinal problems six months after leaving service.  

In December 1997 a hearing before the RO was held.  The 
veteran testified that while he was in Vietnam he experienced 
gastrointestinal problems probably resulting from stress.  He 
described that he did not vomit every day but that some days 
he vomited several times.  He went to see the doctor on four 
or five different occasions for his stomach.  He experienced 
nausea.  The veteran testified that in January 1970, he was 
treated for his bladder at a county hospital. 

A February 1999 statement from a private physician is to the 
effect that the veteran had severe peptic ulcer disease.  The 
physician suspected that his symptoms actually started back 
in 1968 through 1970, when he was in the service that has 
progressively worsened over the last few years.

In February 1999 a hearing before the RO was held.  The 
veteran testified about his psychiatric complaints.  He 
testified as to the state of his current gastrointestinal 
disorder as well as reiterated testimony from the previous 
January 1997 and December 1997 hearings.

The veteran testified during a July 2000 videoconference 
before a member of Board of Veterans' Appeals.  At the 
hearing the veteran provided testimony regarding treatment 
for various disorders, to include a gastrointestinal disorder 
and psychiatric symptoms.

Testimony by the veteran is considered to be competent 
evidence when describing a symptom of a disability or disease 
or an incident which occurred during service.  However, a lay 
person is not competent to make a medical diagnosis, or to 
relate a given medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

To summarize, the additional evidence received since the July 
1978 decision includes private medical records which 
clinically confirm for the first time the presence of a 
stomach ulcer.  As such, it is the Board's judgment that the 
additional evidence is new and material and the claim has 
been reopened.  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that that 
in making a determination as to whether new and material 
evidence has been submitted to reopened a previously denied 
final decision, a three step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the merits of 
the claim will be evaluated after the duty to assist under 38 
U.S.C.A. § 5107(b) (West1991) has been fulfilled.

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent evidence of a 
current disability/medical diagnosis; (2) there is competent 
lay or medical evidence that a disease or injury was incurred 
in service or aggravated by military service; and (3) there 
is competent evidence of a nexus, or of a causal relationship 
between the inservice incurrence/aggravation and the current 
disability.  See Caluza v. Brown, 7 Vet.App. 498 (1995).

Service medical records show that that veteran was seen on 
several occasions for stomach complaints, to include a 
diagnosis of possible gastritis and a diagnosis of dyspepsia.  
A February 1999 letter from a private physician contains an 
opinion relating his peptic ulcer disease to service.  
Accordingly, the claim is well grounded. 


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a gastrointestinal disorder 
to include diverticulitis, stomach ulcers, and gastritis is 
reopened.  

The claim for service connection for a gastrointestinal 
disorder to include diverticulitis, stomach ulcers, and 
gastritis is well grounded and to this extent only the claim 
is granted


REMAND

As previously discussed, the Board has determined that the 
claim for service connection for a gastrointestinal disorder 
is well grounded.  The Board also finds that the veteran's 
claim for an increased rating for PTSD is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

Once a claim is well grounded VA has a statutory duty to 
assist the veteran in the development of facts pertinent to 
his claim.  This includes the duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  Littke v. Derwinski, 1 Vet. App. 90 (1991).

The evidence and hearing testimony indicate that, since the 
most recent VA compensation and pension examination for PTSD 
in September 1997, the veteran has been receiving ongoing 
treatment for his PTSD.  During the July 2000 videoconference 
before a member of Board, the veteran indicated that he was 
treated for an ulcer shortly after service in 1970 at the VA 
medical facility located on Roosevelt Road, Little Rock.  The 
Board is of the opinion that these records should be 
obtained.  The Board is of the opinion that in conjunction 
with the duty to assist, specialized VA examinations are 
warranted.

During the course of the appeal the criteria for rating 
mental disorders, including PTSD were amended.  These 
amendments became effective on November 7, 1996. Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise, and the Secretary did so.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  The record reflects that the 
veteran was furnished only the revised rating criteria.

Accordingly, the case is REMANDED to the RO for the following 
development:


1. The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his PTSD and the 
gastrointestinal disorder The RO should 
then obtain all records that are not on 
file. 

2.  The RO should request the VA Medical 
facility in Little Rock to furnish copies 
of all current treatment records and the 
records pertaining to the veteran's 
treatment in 1970.  If these records have 
been retired, they should be retrieved.  

3.  A VA examination by a psychiatrist 
should be conducted in order to determine 
the nature and severity of the service 
connected PTSD.  The claims folder and a 
copy of this Remand are to be furnished 
to the examiner in conjunction with the 
examination.  All necessary tests and 
studies deemed necessary should be 
conducted.  It is requested that the 
examiner obtain a detailed occupational 
history.  The examiner should express an 
opinion on the extent to which PTSD 
affects the veteran's occupational and 
social functioning.  It is requested that 
the examiner include a Global Assessment 
of Functioning (GAF) score with an 
explanation of the numeric code assigned.

5.  Following the above development, a VA 
examination should be conducted by a 
gastroenterologist in order to determine 
the nature, severity of any 
gastrointestinal disorder to include 
diverticulitis, stomach ulcers, and 
gastritis.  The claims folder and a copy 
of this Remand must to be made available 
to the examiner in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  It is 
requested that the VA obtain a detailed 
history concerning the veteran's 
complaints and symptoms.  

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any gastrointestinal 
disorder is related to military service.  
The examiner's attention is directed to 
the February 1999 letter from a private 
physician.  A complete rational for any 
opinion expressed should be included in 
the examination report.  

6.  Thereafter, RO should readjudicate 
the issue of service connection for a 
gastrointestinal disorder on a de novo 
basis and the issue of an increased 
rating for PTSD, to include consideration 
of the old and revised rating criteria. 

If the decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case which includes the appropriate law and 
regulations concerning a claim for service connection, and an 
opportunity to respond.

Thereafter, the claims folder should then be returned to the 
Board for further review, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
Veterans Law Judge
	Member, Board of Veterans' Appeals





 



